DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ Amendments and Remarks, filed 26 April 2022, in the matter of Application N° 17/316,861.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner acknowledges that Applicants’ Petition to participate in the Patent Prosecution Highway (PPH) program has been GRANTED as of 5 October 2021.
No additions, amendments, or cancellations to the claims filed 19 July 2021 have been made.  No new matter has been added.
Thus, claims 1, 5-8, 15, 19, and 20 continue to represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.







Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 27 October 2021 since the art that was previously cited continues to read on the claimed invention.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5-8, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al. (WO 2006/037342 A2; IDS reference).
The composition of claim 1, as amended, recites a pharmaceutical composition in the form of a gastro-resistant tablet, which the pharmaceutical composition is enteric-coated and comprises:
a) 20-30 wt% dimethyl fumarate (herein, alternatively styled as “DMF”), wherein the DMF is not covered with a gastro-resistant coating; 
b) 25-35 wt% of a diluent (e.g,. lactose);
c) 35-45 wt% of microcrystalline cellulose; and
d) 1-10 wt% of croscarmellose sodium.
It is further recited that the claimed composition is coated with a coating comprising one or more plasticizers.  Said coating is recited as being “gastro-resistant.”
As is understood from Applicants’ own specification (see pg. 14, lines 18-19) as well as claim 1, it remains clear that the terms “gastro-resistant” and “enteric” coatings are one in the same (i.e., synonymous).  Further evidence to this point appears in the coating compositions defined and discussed in the instant Examples.  Thus, the Examiner maintains that any showing in the prior art disclosing compositions which are enterically coated will be considered to meet Applicants’ recited “gastro-resistant” property.
Example 2 very clearly discloses preparing 200-gram tablets using active substance micro-crystals composed of one or more fumaric acid esters, such as a di-(C1-C5)alkylester of fumaric acid.  Claim 27 further defines the active ingredient as being the instantly claimed dimethyl fumarate.  The active ingredient is further defined as being in the form of micro-crystals (see pg. 12, lines 19-20).  Example 2 discloses that the microcrystal active (i.e., dimethyl fumarate or DMF) is mixed with lactose (i.e., a diluent which is neither starch nor a starch derivative), microcrystalline cellulose, and sodium carboxymethyllulose (e.g., Ac-di-Sol®).  As defined in the state of the art, the tradename Ac-di-Sol® is synonymous with the cross-linked form of CMC-Na otherwise known as croscarmellose sodium.  See FMC Health & Nutrition webpage (www.fmcbiopolymer.com/Pharmaceutical/Products/AcDiSol.aspx), previously attached.  Example 2 then clearly teaches that the powder mixture is compressed into tablets and then later provided with an enteric coating via either pan-coating or fluid-bed coating process, in accordance with the method disclosed in Example 4.  The polymer used to coated the tablets is Eudragit® L30D-55, a species of polyacrylic methacrylic acid copolymer which is a species of material used to enterically coat the tablet and convey gastric-resistance to said tablet.  
Thus, when presented with the above teachings of Nilsson, a person of ordinary skill in the art would have reasonably expected to achieve the composition as instantly claimed before the effective filing date of the instant invention.  The Examiner notes that Nilsson does not expressly identify the practiced composition as being “gastro-resistant.”  However, as discussed above, the Examiner reiterates that Applicants’ instant specification offers a preferred definition which appears to equate the two terms, stating specifically that “[p]referably, the pharmaceutical composition of the invention is in the form of delayed-release tablets, more preferably a gastro-resistant (enteric coated) tablet.  Gastro-resistant tablets are delayed-release tablets that are intended to resist the gastric fluid and to release their active substance(s) in the intestinal media.”  See page 14 (lines 18-19) of the instant specification.
The Examiner thus broadly and reasonably interprets any showing in the art of an enteric coating composition as meeting Applicants’ “gastro-resistant” property limitation.  The limitation is considered to be met even more so where the materials used to form the coating meet the limitations as claimed and/or defined.  Such is the case as is presented above.
The limitations of the recited composition of claims 1 and 15 are clearly taught and suggested by Nilsson as are the remaining limitations.
Example 2 additionally teaches the pre-compressed powder mixture as comprising both amorphous silicon dioxide and magnesium stearate.  The former is considered to expressly teach the limitations of claims 5 and 6 pertaining to the composition further comprising at least one glidant.  The latter is considered to expressly teach the limitations of claims 7, 8, 19, and 20 pertaining to the composition further comprising at least one lubricant.
Claim additionally recites weight ranges for each of components (a) through (d) which are based on the total weight of the tablet prior to it being coated.  Claim 15 recites specific values for the pre-coated formulation.
The teachings of Nilsson are discussed above and as such, the reference at Example 2, for instance, is considered to teach the presence of both the glidant and lubricant.  The aforementioned Example, however, discloses a specific formulation whereby the microcrystal active agent is present in an amount of about 39.3% by weight of the pre-coated tablet and the microcrystalline cellulose is present in an amount of about 29.5 wt%.  The amounts of these two components are both outside of the instantly claimed ranges, the former being above the claimed range of 20-30% and the latter being less than the claimed range of 35-45%.  The disclosed amounts of lactose (25.6 wt%) and croscarmellose sodium (1.97 wt%) read on their respective claimed ranges.
The reference does remedy this apparent deficiency however, teaching that the controlled release compositions are designed to incorporate different dosage amounts which range from 90-360 mg per tablet (e.g., 90, 120, 180, 240, or 360 mg per tablet) (see pg. 36, lines 6-12).  Similarly, excipients combined with the active ingredient to form the tablets are also discussed as being adjustable (see pg. 34, lines 4-19).  Microcrystalline cellulose, for example, is taught and suggested as being used in an amount ranging from 1-60 wt% of the tablet composition.
Based on the combined teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  As discussed above, the reference clearly teaches and suggests that the amount of dimethyl fumarate within the overall composition may be varied to provide the desired dosage per tablet.  Example 2 discloses producing a larger scale batch (about 507 grams) which is a mixture of the powdered ingredients which is then distributed to be formed into multiple compressed tablets.  The combination of these teachings and the ability of the ordinarily skilled artisan to calculate the desired amount of active and excipient in a given tablet is considered to be tantamount to routine experimentation.  MPEP §2144.05(II)(A) states that “differences in concentration … will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  Such is the case which is advanced by the Examiner.  The reference is considered to teach the broader brush strokes pertaining to the amounts of both the drug and microcrystalline cellulose excipient.  Example 2 teaches a specific batch formulation which teaches a particular percentage for each of the components disclosed.  The Examiner concludes that it is well within the purview of the ordinarily skilled artisan to further experiment with the formulation and obtain other such formulations as are instantly claimed.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.
As noted above, Example 2 discloses micro-crystals of the active.  Though not disclosed outright, it is concluded that the micro-crystals of Example 2 are not themselves coated, most particularly since the Example expressly teaches the micro-crystals and excipients as being first compressed into a tablet, and then coated using a process as disclosed in Example 4.
Preparation of coated micro-crystals is presented in Examples 15, 18, 19, 21, and 23.
Preparation of micro-crystals which are not coated is presented in Example 20.  The Example discloses two particular items of note regarding this process.
First, the process discloses adding ethylcellulose directly to 2-propanol which is combined with the DMF active in the formulation which precedes the formation of the micro-crystal particles.  That is, the micro-crystalline active particles used in Example 2 are not coated.  They inarguably employ ethylcellulose which is equally inarguably taught as a polymer which can be used as part of the enteric coating material.  However, the polymer is integrated into the micro-crystal particle itself and is structurally distinct from the coating structure.
Secondly, and germane to the recitations of claims 1 and 15, Example 20 teaches that the micro-crystals are prepared as is done in Example 15, with the notable exception that they are not coated in Example 20.  Example 15 teaches that precipitated crystals (destined for a later coating process in the same Example) are sieved to a particle size range of 315-710 microns.  This size range for pre-coated DMF precipitated crystals is disclosed in Example 18 and 19 as well.
Thus, what can be immediately concluded from the teachings of Examples 2, 4, 15, and 20, is that pre-coated, micro-crystal particles of DMF are used to form the later, enterically coated tablets and that said pre-coated crystals have a sieved particle size which is less than or equal to 800 microns.

Response to Arguments
Applicants’ arguments with regard to the rejection of claims 1, 5-8, 15, 19, and 20 under 35 USC 103(a) as being unpatentable over the teachings of Nilsson et al. have been fully considered but they are not persuasive.
Applicants initial point of traversal argues that “the composition of Nilsson Example 2 contains over 39% active ingredient” and that “[s]imilarly, the composition of Nilsson Example 1 (which also illustrates the preparation of tablets) contains 40% active ingredient. 
The Examiner respectfully disagrees with this assessment.
Regarding the cited examples, the prepared tablets use 200 grams of granules (Example 1) and 200 grams of microcrystals (Example 2).
In the case of Example 1, the disclosed 200 grams of granules represents 40% of the overall pre-coated tablet weight.  However, the totality of the granules is not the active DMF.  Preparation of the granules is disclosed (see pg. 34, lines 8-19).  Here, it is taught that the granules will contain between about 10-90 wt% of the active substance and more preferably about 50-70 wt% of the active.  The active is taught as being mixed and/or granulated with granulating excipients (i.e., about 2-40 wt%), hydrophilic excipients (i.e., about 1-40 wt%), and surfactants (i.e., about 0.01-3 wt%).  The preparation of the granules, at no time, teaches or suggests that the active containing granules are coated, thereby meeting the final limitation of claim 1.
The preferred teaching of the active present in the granules discloses that about 50-70 wt% of the granules will be represented by active substance.  That means that about 100-140 grams of the granules in Example 1, are taught as being active substance.  The total weight of the formulation used to produce the tablets in Example 1 is 500 grams, which means that the active substance thus represents about 20-28 wt% of the composition to be compressed into tablets.  Example 1 thus meets the active substance limitation of claim 1.
Example 2 provides a similar disclosure with one key exception.  The preparation of the microcrystals (see pg. 34, lines 20-29) does not disclose what weight percentage of active substance is used in the microcrystals.  Rather the only weight percentage taught is the amount of polymer(s) that may be present in the resulting crystals.  This is taught as ranging as broadly as about 10-50 wt% and more preferably, from about 20-35 wt% of the resulting crystals.  Based on the preferred teachings, it can be inferred that the active substance composes the balance of the weight ranging from about 65-80 wt% of the crystals.
Looking to Example 2, the total weight of the pre-tableted mixture is 507.525 grams, with 200 grams of microcrystals being used in the mixture, or about 39.4 wt% of the mixture.  However, since the crystals are not wholly composed of active, the active, contrary to the assertion, is not present in the tablet at 39.4 wt%.  Instead, the Examiner notes, based on the preferred teachings above, that the active is present in the crystals in an amount of about 65-80 wt% of the crystals or about 130-160 grams of active in the pre-tableted mixture.  This gives a weight percent range for the active in the mixture of about 25.6-31.5 wt%.
Thus, in direct opposition to the position taken by Applicants, the Examiner respectfully maintains that the Examples teach the weight percent limitations for the active substance in claim 1 and teach and suggest the weight percentage recited in claim 15.
The Examiner acknowledges that each Example contains about 30 wt% of microcrystalline cellulose which is about 5% below the recited range.  However, the remainder of the compositional limitations are met in terms of the diluent (i.e., lactose: 19.5 wt% for Example 1, and 26 wt% in Example 2), as well as croscarmellose sodium being present at 2 wt% in both Examples.  Respectfully, no criticality has been demonstrated by Applicants with respect to the 5% weight variance of the microcrystalline cellulose limitation.  To that end, the Examiner respectfully submits that adjustment of the excipient would have been well within the purview of the ordinarily skilled artisan to modify.  For instance, microcrystalline cellulose is taught as being a binding excipient; the person modifying the amount of this excipient would thus reasonably expect the amount of microcrystalline cellulose to be instrumental in the ability for the mixture to compress into a tablet.  Applicants’ traversal of the teachings of microcrystalline cellulose on page 35 of the reference have been considered, but are not persuasive; the reference is considered to teach and suggest that any amount of microcrystalline cellulose between 1-60 wt% may be used in the tableting formulation.
Applicants’ concluding argument to this that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, is not persuasive as it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, the Examiner submits that each of the ingredients with the exception of microcrystalline cellulose is taught in Examples 1 and 2 as meeting the limitations of the claims.  The lone excipient that falls just short of the claimed limitation is microcrystalline cellulose, but only by about 5 wt% of the composition.  The reference, as discussed above, remedies the deficiency by teaching that the amount of an excipient such as microcrystalline cellulose may be present in an amount ranging from about 1-60 wt%.  With no showing of criticality on the part of Applicants regarding this component, the Examiner respectfully disagrees with the position that Nilsson fails to teach and suggest the claimed limitation.

Applicants next attempt to differentiate the claimed composition from those that are taught, for instance, in Examples 1 and 2, on the basis that the practiced compositions incorporate starch and or povidone.
The Examiner respectfully submits that this is not persuasive.  At the outset, neither Example 1 nor 2 employ povidone.  Secondly, the scope of the recited composition does not exclude the presence of either compound.

Applicants’ next remarks attempt to differentiate the claimed composition from the practiced formulations of Nilsson by stating that Nilsson’s compositions possess a similar, but slower release rate compared to that of the claimed invention.  Applicants’ invention strives to achieve the same release profile as Fumaderm®, but using fewer ingredients and different amounts.  It is Applicants’ position that the practiced formulations of Nilsson provide a slower release rate than the instantly claimed invention.
The Examiner, in response to Applicants’ argument that the references fail to show certain features of the claimed invention, notes that the feature upon which the claimed invention appears to rely (i.e., the release profile) is not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, the Examiner submits that the scope of the claimed invention is continues to be commensurate in scope with the compositions that are taught and suggested by Nilsson.  Of particular note is that active ingredient is present in the tablet and is not coated with an enteric polymer (i.e., mixed/granulated is not the same structural limitation as coated), is present in the formed tablets in the requisite amount in addition to the recited excipients.  The formed tablets are then enterically coated, which is consistent with the claimed invention.  The practiced tablets would thus be expected to provide the same release profile as that which is instantly claimed.  Applicants’ Rule 132 Affidavit, filed 10 October 2018 has been revisited, specifically the cited ¶¶8-10.  The Examiner respectfully maintains the position in the Non-Final Office Action mailed 15 October 2018 (see pp. 5-8) as provided in response to the Affidavit.
Lastly, Applicants’ continued traversal of the teaching provided by Example 20 of the reference is acknowledged.  However, in view of the uncoated granules of Example 1, and uncoated microcrystals of Example 2, the remarks are not persuasive.  Of particular note is that Example 20 specifically defines the active substance (generically taught in Examples 1 and 2) as being the claimed DMF compound. 
For these reasons, Applicants’ arguments are found unpersuasive.  Said rejection is therefore maintained.

All claims under consideration remain rejected; no claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615